Per Curiam,
This case involves questions of fact which were necessarily for the consideration of the jury, and they were fairly submitted to them by the learned trial judge in a clear and able charge, which appears to be free from any error of which the defendant has any reason to complain. The jury must have found that the deceased sustained the fatal injury in consequence of the negligence of defendant company, and that neither he nor his father was guilty of any negligence that contributed thereto. The testimony was quite sufficient to warrant them in so finding. There is nothing in either of the specifications of error that requires special notice.
Judgment affirmed.